Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 08/21/2021.  Claims 1-6, 9, 10, 29-32 and 34-36 were amended.  Claims 7, 21 and 33 were cancelled.
Claims 22-28 were previously withdrawn.  Claims 8, 11 and 12 were previously cancelled.  
Claims 1-6, 9, 10, 13-20, 29-32 and 34-36 are currently pending and have been examined.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10 13-20, 29 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2015/0230760 A1 to Schneider in view U.S. Patent Application .
Claim 1:  
Schneider discloses the following limitations as shown below:
a processor (see at least Paragraphs 20-22, may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer); 
a memory coupled to the processor, wherein the memory stores a first content (see at least Paragraphs 20-22, such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including … read-only memories (ROMs), random access memories (RAMs), …); 
a medical device coupled to the processor, (see at least Paragraph 11, the medical device may include a display; a diagnostic component to provide diagnostic functionality; and a controller to regulate the operation of the diagnostic component and including processing logic); and 
a reader coupled to the processor, wherein the reader is configured to read a second content from a storage medium other than the memory such that the processor switches the medical device between an activated mode and a deactivated mode based on the first content corresponding to the second content (see at least Paragraph 10; Paragraph 11, to enable transition to a second state of the medical device; Paragraph 28, medical device to be activated or reconfigured may output an optical code/symbol. An operator of the device may scan the optical code/symbol using a networked optical scanning device such as a smart phone, QRcode scanner, barcode scanner …);
wherein the processor switches the medical device to the activated mode for a specific dosage (see at least Paragraph 23, may enable the intended operational state. The intended operational state may be at least one of the states selected from the group consisting of initialization, receive therapeutic operation parameters, begin therapeutic operation, end therapeutic information, …; Paragraph 52, receive of a dose programming for medical device).
Schneider does not specifically disclose the following limitations, but Simon as shown does:
wherein the medical device comprises a power supply, a signal generator and one or more electrodes, wherein the signal generator is configured to apply one or more electrical impulses to the 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider with Simon with the motivation that “… because treatment is powered and controlled from outside the body, changes to the treatment protocol can be made quickly and easily” (Simon, see at least Paragraph 268).
Schneider does not specifically disclose the following limitations, but Simon ‘438 as shown does:
specific number of single doses (see at least Paragraph 72, the therapy preferable comprises multiple doses/day over a period of time that may last from one week to a number of years.  In certain embodiments, the treatment will comprise multiple doses at predetermined times during the day and/or at predetermined intervals throughout the day).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider and Simon with Simon ‘438 with the motivation “… for applying electrical impulses that ultimately interact with the signals of a vagus nerve, which lies within the carotid sheath, to achieve a therapeutic result” (Simon ‘438, see at least Paragraph 47).
Claim 29 recites substantially similar method limitations to those of system claim 1 and, as such, are rejected for similar reasons as given above.
Claim 2:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
an output device coupled to the processor, wherein the processor is configured to instruct the output device to interface with the storage medium based on the processor switching the medical device from the activated mode to the deactivated mode such that the storage medium is modified (see at least Paragraph 8, medical device may be configured to receive the operation code and responsive to validation of the operation code may be configured to enable the intended operation state; Paragraph 9; Paragraph 11).
Claims 30 recites substantially similar method limitations to those of system claim 2 and, as such, are rejected for similar reasons as given above.
Claim 3:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the processor switches the medical device from the activated mode to the deactivated mode by the signal generator (see at least Paragraph 23, may enable the intended operational state. The intended operational state may be at least one of the states selected from the group consisting of initialization, receive therapeutic operation parameters, begin therapeutic operation (reads on “activated mode”), end therapeutic information (reads on “deactivated mode”), …).
Schneider does not specifically disclose the following limitations, but Simon ‘438 as shown does:
after the specific number of single doses have been emitted (see at least Paragraphs 73-75, in an exemplary embodiment, each treatment session comprises 1-3 doses administered to the patient either consecutively or separated by 5 minutes.  In these embodiments, the prophlatic treatment may comprises multiple doses/day timed for period of inactivity)
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider and Simon with Simon ‘438 for the same reasons given for claim 1.
Claims 31 recites substantially similar method limitations to those of system claim 3 and, as such, are rejected for similar reasons as given above.
Claim 4:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the processor switches the medical device to the activated mode for a specific number of days (see at least Paragraph 23, may enable the intended operational state. The intended operational state may be at least one of the states selected from the group consisting of initialization, receive therapeutic operation parameters, begin therapeutic operation, end therapeutic information, …; Paragraph 56, may include information such as: … time dependent information and more. The operation code may only be valid for a given time (reads on “a specific number of days”)).
Claims 32 recites substantially similar method limitations to those of system claim 4 and, as such, are rejected for similar reasons as given above.
Claim 5:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the single dose has a time period of about two minutes (see at least Paragraph 23, may enable the intended operational state. The intended operational state may be at least one of the states selected from the group consisting of initialization, receive therapeutic operation parameters, begin therapeutic operation, end therapeutic information, …; Paragraph 52, receive of a dose programming for medical device; Paragraph 56, may include information such as: … time dependent information and more. The operation code may only be valid for a given time).
Claim 6:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the processor does not switch the medical device between the activated mode and the deactivated mode based on the first content not corresponding to the second content (see at least Paragraph 7, response to validation of the operation code may enable the intended operation state; Paragraph 11).
Claim 9:      
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider does not specifically disclose the following limitations, but Simon as shown does:
wherein the medical device is a neurostimulator, wherein the signal generator transmits the one or more electrical impulses from the one or more electrodes through the contact surface transcutaneously and non-invasively through an outer skin surface of a patient such that the one or more electrical impulses modulates a nerve within the patient (see at least Abstract; Paragraph 2, electrical stimulation of the vagus nerve in a patient’s neck in order to treat various medical disorders; Paragraph 27, electrical impulses are applied through the electrodes of the stimulator to the vagus nerves; Paragraph 252, device comprises an electrical impulse generator, a power source).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider and Simon ‘438 with Simon for the same reasons given for claim 1.
Claim 10:  
The combination of Schneider/Simon/Simon’438 discloses the limitations as shown in the rejections above.  Schneider does not specifically disclose the following limitations, but Simon as shown does:
wherein the one or more electrical impulses modulates a vagus nerve and causes the vagus nerve to generate an action potential to treat the medical condition within the patient (see at least Abstract; Paragraph 2, electrical stimulation of the vagus nerve in a patient’s neck in order to treat various medical disorders; Paragraph 27, electrical impulses are applied through the electrodes of the stimulator to the vagus nerves).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider and Simon ‘438 with Simon for the same reasons given for claim 1.
Claim 13:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the storage medium is card-shaped (see at least Paragraph 21, may be stored in a computer readable storage medium, such as, but is not limited to any type of disk … magnetic or optical cards, or any other type of media suitable for storing electronic instructions).
Claim 14:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
wherein the reader is configured to read the second content from the storage medium via an RFID technique.
Claim 15:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
wherein the first content corresponds to the second content based on at least one of a value or a format.
Claim 16:  

a housing that houses the medical device and the reader.
Claim 17:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
wherein the housing houses the processor and the memory.
Claim 18:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
wherein the reader is configured to read the second content from the storage medium optically.
Claim 19:  The system of claim 18, 
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
wherein the second content is at least one of a barcode or a QR code.
Claim 20:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
wherein the reader is configured to read the second content from the storage medium electromagnetically.
Claim 34:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
causing, via the processor, a reader to read the second content from the storage medium via an RFID technique.
Claim 35:  
The combination of Schneider/Simon/Simon’438 discloses the limitations as shown in the rejections above.  Schneider does not specifically disclose the following limitations, but Simon as shown does:
causing, via the processor, the one or more electrical impulses to be transmitted transcutaneously and non-invasively through an outer skin surface of a patient such that the one or more electrical impulses modulates a nerve within the patient (see at least Abstract; Paragraph 2, electrical stimulation of the vagus nerve in a patient’s neck in order to treat various medical disorders; Paragraph 27, electrical impulses are applied through the electrodes of the stimulator to the vagus nerves; Paragraph 252).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider and Simon ‘438 with Simon for the same reasons given for claim 1.
Claim 36:  
The combination of Schneider/Simon/Simon’438 discloses the limitations as shown in the rejections above.  Schneider does not specifically disclose the following limitations, but Simon as shown does:
wherein the one or more electrical impulses modulates a vagus nerve within the patient and causes the vagus nerve to generate an action potential to treat a medical condition within the patient (see at least Abstract; Paragraph 2, electrical stimulation of the vagus nerve in a patient’s neck in order to treat various medical disorders; Paragraph 27, electrical impulses are applied through the electrodes of the stimulator to the vagus nerves; Paragraph 127, direct electrical stimulation of the vagus nerve will itself generate evoked potentials, as the resulting vagal action potentials; Paragraph 252).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider and Simon ‘438 with Simon for the same reasons given for claim 1.








Response To Arguments
Applicant’s arguments from the response filed on 08/12/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appeared.
In the remarks, Applicant asserts that (1) Schneider does not describe all of the limitations of claims 1 and 29, as amended; (2) Simon and Schneider, alone or in combination, do not disclose all of the elements of claims 1 and 29, as amended.
In response to applicant’s arguments (1) as listed above, the examiner respectfully disagrees.  The rejections have been updated as per amended claims 1 and 29.  As such, Applicant’s arguments have been considered but are not found to be persuasive.
In response to applicant’s arguments (2) as listed above, the examiner respectfully disagrees.  The rejections have been updated as per amended claims 1 and 29.  As such, Applicant’s arguments have been considered but are not found to be persuasive.


Conclusion

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Thursday and every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joy Chng/
Primary Examiner, Art Unit 3686